



Exhibit 10.8(b)
UPS STOCK OPTION PROGRAM
Amended and Restated Terms and Conditions
Approved November 8, 2018
1.
Establishment, Objectives and Duration.

1.1
Establishment of the Program and Effective Date. The Compensation Committee of
the Board of Directors of United Parcel Service, Inc. (“Committee”) hereby
amends and restated this Stock Option Program (“Program”) adopted effective as
of January 1, 2012, for the grant of Options pursuant to the United Parcel
Service, Inc. 2018 Omnibus Incentive Compensation Plan, as amended from time to
time, and any successor plan (“ICP”). This document sets forth the rules under
which Options shall be granted and administered. Capitalized terms shall have
the meanings set forth in Section 6 herein, or as otherwise defined herein. In
the event of a conflict between these amended and restated terms and conditions
and the ICP, the ICP will control.

These amended and restated Stock Option Program Terms and Conditions shall be
effective for any stock option awards made on or after January 1, 2019 (“Stock
Option Effective Date”).
1.2
Objectives of the Program. The objectives of the Program are to promote
continuity in management and provide incentives to key senior managers.

1.3
Duration of the Program. The Program shall commence on the Stock Option
Effective Date and shall remain in effect, subject to the right of the Committee
to amend or terminate the Program at any time pursuant to Section 5.2 hereof.

2.
Administration.

2.1
Authority of the Committee. The Program will be administered by the Committee,
which shall have the same power and authority to administer the Program as it
does to administer the ICP.

2.2
Decisions Binding. All decisions of the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, any Eligible
Employee, and their estates and beneficiaries.

3.
Eligibility for Options. Only an Eligible Employee shall be eligible to be
considered for an Option. The Committee shall have broad discretion to determine
the eligibility criteria for Eligible Employees.

4.
Option Awards.

4.1
General. Eligible Employees will receive an award in the form of Options
pursuant to the Program.






--------------------------------------------------------------------------------





4.2
Number of Shares Subject to Option. The number of Shares subject to an Option
will be determined by the Committee in a manner designed to provide the Eligible
Employee with an Option the value of which is approximately equal to the product
of the percentage shown on Exhibit A multiplied by his or her Annualized Base
Salary as of the Grant Date.

4.3
Award Document. At the time of an Option grant, an Eligible Employee will
receive an Award Document that specifies the Option Price, the Grant Date, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine.

4.4
Options Not Transferable. Except as provided in the Award Document, no Option
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Except as provided in the Award Document, an Option shall be exercisable during
an Eligible Employee’s lifetime only by such Eligible Employee; provided,
however, that in the event he or she is incapacitated and unable to exercise his
or her Option, such Option may be exercised by such Eligible Employee's legal
guardian, legal representative, or other representative whom the Committee deems
appropriate based on applicable facts and circumstances. The determination of
incapacity of an Eligible Employee and the determination of the appropriate
representative to exercise the Option if the Eligible Employee is incapacitated
shall be made by the Committee in its sole and absolute discretion.

4.5
Vesting and Exercise Rules.

4.5.1
General. Except as otherwise provided below or in the Award Document, all
Options will become exercisable at the rate of 20% per year on each of the first
five anniversaries of the Grant Date and will expire and terminate at 4:00 p.m.
Eastern Time on the tenth anniversary of the Grant Date.

4.5.2
Retirement, Death or Disability. Options will immediately vest upon an Eligible
Employee’s termination of employment because of Retirement, death or Disability
and will remain exercisable until the tenth anniversary of the Grant Date.

4.5.3
Other Terminations of Employment. Termination of an Eligible Employee’s
employment for reasons other than Retirement, death or Disability will result in
the forfeiture and termination of all of the Eligible Employee’s non-vested
Options. Such Eligible Employee’s vested Options (if any) and will expire and
terminate at 4:00 p.m. Eastern Time on the 90th calendar day following the date
his or her employment terminates.

4.5.4
Other Exercise Rules. An Eligible Employee generally may exercise his or her
vested Options at any time (subject to the Company’s insider trading guidelines)
provided the number of Shares he or she seeks to purchase as a result of the
exercise is at least the lesser of 500 Shares or the number of Shares that
remain subject to the vested portion of such Option.

4.5.5
Payment and Tax Withholding. Options shall be exercised in accordance with
Sections 6.5 and 6.6 of the ICP. The Company shall arrange for taxes to be






--------------------------------------------------------------------------------





withheld or for the Eligible Employee to remit taxes in accordance with Article
16 of the ICP.


5.
Miscellaneous.

5.1
Awards Subject to the Terms of the ICP. Options awarded under the Program are
subject to the terms of the ICP.

5.2
Amendment and Termination. The Committee may amend, alter, suspend or terminate
the Program at any time subject to the terms of the ICP. Any such amendment
shall be in writing signed by a majority of the members of the Committee. The
UPS Salary Committee may make administrative amendments to the Program from time
to time; provided, however, that a copy of any such amendment shall be reviewed
with the Committee and kept with the records of the Program.

6.
Definitions. Except as set forth below or as otherwise set forth herein,
capitalized terms shall have the meanings set forth in the ICP.

6.1
Annualized Base Salary. An Eligible Employee’s rate of pay for a single fixed
pay installment determined as of the Grant Date multiplied by the number of
mandatory fixed pay installments for a Plan Year.

6.2
Committee. The Committee as defined in Section 1.1.

6.3
Company. United Parcel Service, Inc.

6.4
Disability. “Disability” as defined in the Company’s long-term disability plan,
or if no such plan exists, as determined by the Committee in its discretion.

6.5
Effective Date. The date described in Section 1.1.

6.6
Eligible Employee. For each Plan Year, an Employee who is classified as an
active employee at the region manager level or above and satisfies such other
eligibility criteria as may be developed from time to time by the Committee.

6.7
Grant Date. The date as of which an Option is granted, as shown on the Award
Document for such Option.

6.8
ICP. The United Parcel Service, Inc. 2018 Omnibus Incentive Compensation Plan,
as amended from time to time or any successor plan and any reference to a
particular section of the ICP shall include a reference to the comparable
section of the successor plan as determined by the Committee.

6.9
NYSE. The New York Stock Exchange.

6.10
Option. A Nonqualified Stock Option as defined in the ICP.






--------------------------------------------------------------------------------





6.11
Plan Year. The calendar year, January 1-December 31.

6.12
Program. The Stock Option Program, as amended from time to time.

6.13
Retirement. Means (a) the attainment of age 55 with a minimum of 10 years of
continuous employment accompanied by the cessation of employment with the
Company and all Subsidiaries, (b) the attainment of age 60 with a minimum of 5
years of continuous employment accompanied by the cessation of employment with
the Company and all Subsidiaries, or (c) “retirement” as determined by the
Committee in its sole discretion.

6.14
Shares. Class A common stock of the Company.

6.15
UPS Salary Committee. The Salary Committee of United Parcel Service, Inc.






--------------------------------------------------------------------------------





Exhibit A


Eligible Employee
Option Award
Chief Executive Officer
90% of Annualized Base Salary
Chief Financial Officer
50% of Annualized Base Salary
Chief Operating Officer
50% of Annualized Base Salary
Chief Transformation Officer
50% of Annualized Base Salary
Management Committee Member
30% of Annualized Base Salary
Region Manager
20% of Annualized Base Salary

 



